369   -



OFFICE         OF THE ATTORNEY                     GENERAL             OF TEXAS
                                        AU8WN




                                                                     courtr      oup-
                                                                 railed to eon-

                                                         6    r0l:     oalllng
                                                          , raid     prtltfon
                                                         0r      April, 1940.
                                           orrib          f8r        th88b      tW0




                       8   8806,        v8MOn’8         -tat84                oiV;l     Bta%UtO8,

              "Art1010mo6.                 OB     th8   p0tiil;ion        0r      twm
(so)     or    t   mJorltT          or tho legally qualiiiod
TOtOr         0r   88Oh 0r         roveral @Ont16UOU8 oomwn
8OhOO1        di8triOt8,           Of     OOBti@UWl8             Ind8WldOBt
; maorabla EICO Walter, Page 2


      8ehOOl di8trbriOt8, pl%lrIing iOr tho OonsOlidatIOn
      of 8uoh di8trIOt8 far 80&4001pPrPOBe8, tha
      CoWty sudg0 8hsLl i88ae 0B Orbr rOr an ObO-
      tion to be hold on tha 8ame day in eaoh suoh
      dlstriot. Tha CoUBty Judge 8hd.l giTe IIOtiOe
      of th8 date of 8Wh tiOOtiOll8by publloation
      of the ardor In 8OlM BeW8 P8r publiah8d in
      th8 008aty ror twenty     (80   days prior to tho
      data OB rhiah 8ooh lleOtiOll8are OrdOnd,        Or
      br pO8ting a not:00 Or 8UOh 8hCtiOM         IIIe8Oh
      oi the dl8triot8, or by both 8uoh pUbliO8tfOB
      Md pO8t.d l&OtiOO8. The COd88iOEOr8'          COWt
      aball at it8 next aoeting oaWaa8 the retQN8
      ot suoh elaotlolu, and Ii the rote8 oart in
      oaoh aad all dirtrIot. 8hor a majority In eaoh
      dl8trIOt Voting IOpUTataT       in raVOr  Of 8R8h
      ooneolidation, the Court 8hall decrlere the
      Sahool di8ttriCt8 oonm1Idated.
             'COIPPY)~  8QhOO1 di8trIOt8 nay in likm
      mannor  bo eonsolldatad rtth     oontiguoor IBdr-
      pendant 8ohoo1 di8trIot8,     end the dIrtrIot 80
      oreated bhtlu     6. known by t ha name of the
      Independent ~8obool di8trIot Inoluded therein,
      and tha managemeat or the n* dietriot 8hdLi
      bo under the existing board or tro8teea or the
      Independent eahool dirtriot,      aad all the right8
      and privilege8 granted to Independent dIstrIot8
      by the hW8 of thi8 State 8ha11 bo-8Irsn        to tha
      oW8olidated Independent dI8trIat oreated under
      tb prorlsions 0r th18 law; provided that when
      two or more Independent dI8trIot8 lue oonsolldat-
      ed, ths Countr Board ot,Tru8teee shall designate
      the name by rhloh the oald dlrrtriotshall be
      brn,    and rhall appoint a board ot,reven tru8-
      tee8 ror the oaid OOU8Oud8ted dirtriot, to
      --e    until the next regular 8bOtIOn'Of tru8-
      t-8 a8 preaar$bed      br i#enaralLaw, at whIoh
      time the dI8trIot 8ka.U eloot a board 0r 8even
      trU8te.8 whose gorer8, duties and term8 0r
      orri8e 8hai1 ba In aooordanoe with th0 pto-
      *18iOn8 oi tlm CBneral Law $avemtng       Independoat
      dI8triOt8, aa ther now lx I 8t    or mar herearter ba
      lna a ted;provided    rurther that rhan It i8 pro-
      W8ed to oon8olIdate oOntI&pOU8 COttaty1-e dIS-
      trIOt8 the pitIt$on8 .gideleotion orders prefiorlb-
      M in thi8 AOt 6hal.lb0 addrO8886 to and i88Ued
      bt the Cow&y Sodgo or the CountI haT:BU 3Wi8-
Soaorablo Eeco Walter, Page 3


       diatloa over the prinolpal echool or eaoh
       dlstrlot and the reeulta oi the election shall
       be canraseed by the Commiesioners* Court Of
       the said oouuty.
             -The tern rdi8trict1 a8 used in thi8
       and the succeeding nine artiolee mean8 ‘eon-
       solldated oonnaonsohool di8trict8,' or *eon-
       solidated independent sohool distriot.* (AOt8
       1919, 2nd C. S., p.169, 68 amended AOt8 1923,
                  p. 169I Act8 1931, 42nd Leg., p. 182,

           The terse oi Artiolo 2SOd aupra, do not deeigaate
that anP partIoul.artime element shall Intervene between
petition8 to oon8olidate eohool dI8tricta. NOr doe8 the
              ju8tiry any Lnplloatlon or 8Wh a legI8latIre
lcici~u;ge,used
      . Yoware 8ecordInglP adri8ed.
           Truatlng that the above 8atIetaotorIlP answer8
Pour QUe8tiOn8, ye remain




                                      "   "    UWm.   J.  Feinnlng -
                                                        &8i8tWt